Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bob Hampsch on January 4, 2022.

The application has been amended as follows: 
	Claim 20, page 4, line 15 is amended to read:
	--wherein the recovery of , wherein: 
the air separation unit operates in a first operating mode wherein a molar flow rate of the dirty shelf nitrogen in the nitrogen subcooler system divided by a sum of the molar flow rate of the dirty shelf nitrogen in the nitrogen subcooler system and a molar flow rate of the clean shelf nitrogen in the nitrogen subcooler system is greater than about 0.40 and the argon recovery 15within the air separation unit is less than a predetermined recovery level; and 
the air separation unit operates in a second operating mode wherein the molar flow rate of the dirty shelf nitrogen in the nitrogen subcooler system divided by the sum of the molar flow rate of the dirty shelf nitrogen in the nitrogen subcooler system and the molar flow rate of the clean shelf nitrogen in the nitrogen subcooler system is less than about 0.40 and the argon 2recovery within the air separation unit is higher than the predetermined recovery level; and 
wherein the step of opening and/or closing the one or more valves in the nitrogen subcooler system to switch the flow of the clean shelf nitrogen stream and the dirty shelf nitrogen stream through the plurality of discrete passages in the plurality of heat exchange cores cause the air separation unit to switch 25between the first operating mode and the second operating mode; 
wherein a power consumption of the air separation unit is lower in the first operating mode than in the second operating mode.--

Claim 31, page 8, line 3-6 is amended to read:
	--wherein the recovery of , wherein: 
the air separation unit operates in a first operating mode wherein a molar flow rate of the dirty shelf nitrogen in the nitrogen subcooler system divided by a sum of the molar flow rate of the dirty shelf nitrogen in the nitrogen subcooler system and a molar flow rate of the clean shelf nitrogen in the nitrogen subcooler system is greater than about 0.40 and the argon recovery 15within the air separation unit is less than a predetermined recovery level; and 
the air separation unit operates in a second operating mode wherein the molar flow rate of the dirty shelf nitrogen in the nitrogen subcooler system divided by the sum of the molar flow rate of the dirty shelf nitrogen in the nitrogen subcooler system and the molar flow rate of the clean shelf nitrogen in the nitrogen subcooler system is less than about 0.40 and the argon 2recovery within the air separation unit is higher than the predetermined recovery level; and 
wherein the step of opening and/or closing the one or more valves in the nitrogen subcooler system to switch the flow of the clean shelf nitrogen stream and the dirty shelf nitrogen stream through the plurality of discrete passages in the plurality of heat exchange cores cause the air separation unit to switch 25between the first operating mode and the second operating mode; 
wherein a power consumption of the air separation unit is lower in the first operating mode than in the second operating mode.--
	
Claims 26, 27, 28, 29 are cancelled.
Thereby claims 20, 21, 22, 25, 31, 32 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771. The examiner can normally be reached M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
January 4, 2022